Citation Nr: 0434175	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 
1998 for the grant of a 60 percent disability rating for 
residuals of a low back injury, to include status post 
laminectomy at L4-L5 and L5-S1 with associated thoracic spine 
pain.  

2.  Entitlement to an effective date earlier than May 26, 
1998 for the grant of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1953 
to January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, by a February 2002 decision, the RO granted a 
60 percent evaluation for the service-connected residuals of 
a low back injury, to include status post laminectomy at 
L4-L5 and L5-S1 with associated thoracic spine pain, 
effective from May 26, 1998.  Subsequently, by a March 2002 
decision, the RO granted a total disability rating based on 
individual unemployability, effective from May 26, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  On May 26, 1998, the RO received from the veteran a claim 
for an increased rating for the service-connected 
post-operative limitation of motion of his lumbar spine.  

3.  In a decision dated on December 6, 1999, the RO awarded a 
40 percent disability rating for the service-connected 
post-operative limitation of motion of the lumbar spine.  

4.  A VA spine examination conducted on September 21, 2001 
demonstrated backward flexion to 45 degrees, muscle spasm, 
loss of lordotic curve, an inability to extend the back, 
lateral flexion mainly in the thoracic spine to 10 degrees to 
the left and zero degrees to the right, rotation to 
20 degrees to the left and to 10 degrees to the right, pain 
throughout the ranges of motion, an inability to lay the back 
out straight (with the 5 degrees of extension becoming a 
fixed deformity), an inability to distinguish sharp from dull 
in the lower extremities, and radiographic evidence of mild 
degenerative joint disease at L5-S1.  

5.  In decision dated on February 26, 2002, the RO redefined 
the veteran's service-connected low back disorder as 
residuals of a low back injury, to include status post 
laminectomy at L4-L5 and L5-S1 with associated thoracic spine 
pain and awarded an increased evaluation of 60 percent, 
effective from May 28, 1998, for this disorder.  

6.  On March 21, 2002, the RO received from the veteran a 
claim for a total disability rating based on individual 
unemployability.  

7.  In a decision dated on March 21, 2002, the RO granted a 
total disability rating based on individual unemployability, 
effective from May 26, 1998.  

8.  It is not factually ascertainable that there was an 
increase in the veteran's service-connected residuals of a 
low back injury, to include status post laminectomy at L4-L5 
and L5-S1 with associated thoracic spine pain in the one-year 
period prior to May 26, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 26, 
1998 for the grant of a 60 percent disability rating for the 
service-connected residuals of a low back injury, to include 
status post laminectomy at L4-L5 and L5-S1 with associated 
thoracic spine pain have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).  

2.  The criteria for an effective date earlier than May 26, 
1998 for the grant of a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in September 2003, the RO discussed the 
type of evidence necessary to support the veteran's earlier 
effective date claims.  Also, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO advised the veteran of attempts already made 
to obtain relevant evidence with regard to his earlier 
effective date claims.  In addition, the veteran was notified 
of his opportunity to submit "any additional information or 
evidence."  

Moreover, the August 2002 statement of the case notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his earlier effective date claims.  This 
document also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these earlier effective date issues.  

Moreover, in a statement received at the RO in September 2003 
approximately one week after the agency's letter dated in the 
same month, the veteran noted that he had no additional 
information or evidence to submit.  Furthermore, at the 
personal hearing conducted before the undersigned Acting 
Veterans Law Judge at the RO in February 2004, the veteran 
testified that he did not receive VA treatment for his back 
between his discharge from service in 1955 and his filing of 
his increased rating claim in 1998.  Hearing transcript (T.) 
at 5.  Consequently, the Board finds that there are no 
additional available relevant records identified by the 
veteran (which have not been previously obtained and 
associated with the claims folder) for the RO to procure and 
to associate with the file.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's earlier 
effective date claims.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Factual Background

On May 26, 1998, the RO received from the veteran a claim for 
an increased rating for his service-connected low back 
disability.  By rating action dated on November 6th, 1998, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 20 percent for the service-connected 
post-operative limitation of motion of the lumbar spine.  VA 
chest X-rays taken in January 1997 and July 1998 reflected 
the presence of degenerative joint disease of the thoracic 
spine.  

Following receipt of notification of the November 1998 rating 
action, the veteran filed an appeal with respect to the 
denial of his increased rating claim for his 
service-connected low back disability.  By a December 1999 
rating action, the RO awarded an increased evaluation of 
40 percent, effective from May 26, 1998, for the 
service-connected post-operative limitation of motion of the 
lumbar spine.  A VA spine examination conducted in February 
1999 had demonstrated, with respect to the veteran's lumbar 
spine, flexion to 40 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees bilaterally, pain throughout 
the ranges of motion, pain from the upper lumbar region to 
the lumbosacral spine area, drooping of the right shoulder, a 
diminished sensory system (more on the lateral aspect, than 
on the medial aspect, of the leg), sluggish deep tendon 
reflexes, and radiographic evidence of some bulging of 
anterior osteophytes at the T12-L1 level.  The examiner 
diagnosed moderate to severe lumbosacral spine strain with 
residuals of remote lumbar surgery including limitation of 
motion.  

Subsequently, by a February 26, 2002 rating action, the RO 
redefined the veteran's service-connected low back disability 
as residuals of a low back injury, to include status post 
laminectomy at L4-L5 and L5-S1 with associated thoracic spine 
pain and granted an increased evaluation of 60 percent, 
effective from May 26, 1998, for this disorder.  Pertinent VA 
outpatient treatment records reflected the veteran's 
complaints of lost sensation from his mid-calves down to both 
of his feet in April 1999.  He refused further care.  Later, 
in August 1999, the veteran complained of leg pain secondary 
to the 1954 laminectomy surgery.  

A pertinent private evaluation completed in June 2001 
demonstrated no motor or sensory loss impairments.  The 
examining physician noted that the ranges of motion of the 
veteran's lumbar spine were essentially invalid.  A VA spine 
examination conducted on the veteran's lumbar spine in 
September 2001 reflected backward flexion to 45 degrees, 
muscle spasm, loss of lordotic curve, an inability to extend 
the back, lateral flexion mainly in the thoracic spine to 
10 degrees to the left and zero degrees to the right, 
rotation to 20 degrees to the left and to 10 degrees to the 
right, pain throughout the ranges of motion, an inability to 
lay the back out straight (with the 5 degrees of extension 
becoming a fixed deformity), an inability to distinguish 
sharp from dull in the lower extremities, and radiographic 
evidence of mild degenerative joint disease at L5-S1.  

On March 21, 2002, the RO received from the veteran a claim 
for a total rating based on individual unemployability.  By a 
rating action dated on the same day, the RO granted this 
claim, effective from May 26, 1998.  At that time, the 
veteran's only service-connected disability was his 
service-connected residuals of a low back injury, to include 
status post laminectomy at L4-L5 and L5-S1 with associated 
thoracic spine pain.  (This disorder remains the veteran's 
only service-connected disability.)  


III.  Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) & 
(b)(1) (2004).  The date of receipt of evidence from a 
private physician or layman will be accepted as an informal 
claim for increased benefits when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2004).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  Specifically 
with regard to claims for increases, the effective date of 
the grant will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2004).  

Throughout the current appeal, the veteran has asserted that 
the effective dates for the grant of the 60 percent 
disability rating for the service-connected residuals of a 
low back injury, to include status post laminectomy at L4-L5 
and L5-S1 with associated thoracic spine pain, and for the 
award of a total disability rating based on individual 
unemployability should be earlier than May 26, 1998, the date 
that the RO received his claim for increased benefits and the 
date that the RO assigned as the effective date for his 
increased rating and total rating awards.  In particular, the 
veteran has asserted that the effective dates for these 
grants should be sometime in 1983, when he became totally 
disabled and unable to work as a result of his 
service-connected low back disability.  T. at 3-13, 20.  
According to the veteran's testimony, he did not file a claim 
for an increased rating for his service-connected low back 
disability prior to May 1998 because VA personnel had told 
him that, if he did attempt to file such a claim, he might 
lose the benefits that he was already receiving.  T. at 4-6, 
13.  

However, based upon the evidence of record, the Board finds 
that the assignment of May 26, 1998 as the effective date for 
the grant of the 60 percent disability rating for the 
service-connected residuals of a low back injury, to include 
status post laminectomy at L4-L5 and L5-S1 with associated 
thoracic spine pain, and for the award of a total disability 
rating based on individual unemployability is correct.  
Significantly, the claims folder contains no competent 
evidence that the veteran filed an informal claim for 
increased benefits in the one-year period prior to May 26, 
1998.  For instance, the veteran himself admitted at the 
February 2004 personal hearing that he had not received any 
VA treatment for his service-connected low back disability 
between his separation from service in 1955 and his filing of 
his increased rating claim in 1998.  T. at 5.  In fact, 
according to the veteran's testimony, he specifically denied 
experiencing any increase in back pathology in the one year 
prior to his filing his increased rating claim in May 1998.  
T. at 11-12.  

Furthermore, the only pertinent VA medical records included 
in the veteran's claims folder are copies of chest X-rays 
taken in January 1997 and July 1998 which provide 
radiographic evidence of the presence of degenerative joint 
disease of the veteran's thoracic spine.  No mention is made 
of lumbar spine pathology in either of these documents.  In 
addition, these documents were submitted in May 2000 with 
regard to the veteran's claim for service connection for a 
thoracic spine disability, asserted to be secondary to the 
service-connected low back disorder.  Subsequently, in the 
February 2002 rating action, the RO granted this secondary 
service connection claim and redefined the veteran's 
service-connected back disorder as residuals of a low back 
injury, to include status post laminectomy at L4-L5 and L5-S1 
with associated thoracic spine pain.  The award of the 
60 percent rating for the veteran's service-connected back 
disability, which the RO also granted in the February 2002 
decision, was based on the findings provided by the September 
2001 VA spine examination which reflected an increase in the 
severity of his lumbar spine symptomatology.  Consequently, 
the Board finds that the reports of the VA chest X-rays taken 
in January 1997 and July 1998 do not constitute informal 
claims for an increased rating for the veteran's 
service-connected low back disability.  See, 38 C.F.R. 
§§ 3.155, 3.157(a) & (b) (2004).  

The fact remains that the RO received the veteran's increased 
rating claim on May 26, 1998.  Not until the VA spine 
examination conducted on September 21, 2001 was competent 
evidence received of an increase in severity of the veteran's 
service-connected low back disability (including evidence of 
backward flexion to 45 degrees, muscle spasm, loss of 
lordotic curve, an inability to extend the back, lateral 
flexion mainly in the thoracic spine to 10 degrees to the 
left and zero degrees to the right, rotation to 20 degrees to 
the left and to 10 degrees to the right, pain throughout the 
ranges of motion, an inability to lay the back out straight 
with the 5 degrees of extension becoming a fixed deformity, 
an inability to distinguish sharp from dull in the lower 
extremities, and mild degenerative joint disease at L5-S1 by 
radiographic films) which also reflected his inability to 
obtain and to maintain gainful employment as a result of this 
service-connected disorder.  Moreover, the RO did not receive 
the veteran's claim for a total disability rating based on 
individual unemployability until March 21, 2002.  

As the Board has noted in this decision, the RO assigned an 
effective date of May 26, 1998 for the grant of the 
60 percent disability rating for the service-connected 
residuals of a low back injury, to include status post 
laminectomy at L4-L5 and L5-S1 with associated thoracic spine 
pain and for the award of the total rating based on 
individual unemployability.  The claims folder contains no 
competent evidence that the veteran filed an informal claim 
for increased benefits in the one-year period prior to 
May 26, 1998.  Accordingly, an effective date prior to 
May 26, 1998 for the grant of the 60 percent rating for the 
service-connected residuals of a low back injury, to include 
status post laminectomy at L4-L5 and L5-S1 with associated 
thoracic spine pain and for a total disability rating based 
on individual unemployability is not warranted.  

The Board notes that, at the February 2004 personal hearing, 
the veteran testified that he did not file a claim for 
increased benefits prior to 1998 because VA personnel had 
told him that, if he did so, he might lose the benefits that 
he was receiving at that time.  T. at 4-6, 13.  No records of 
VA low back treatment between the veteran's separation from 
service in 1955 and his filing of his increased rating claim 
in 1998 exist.  The veteran himself admitted so at the recent 
personal hearing.  T. at 5.  In fact, he specifically stated 
that he did not experience an increase in low back pathology 
in the one year period prior to his filing of his increased 
rating claim in May 1998.  T. at 11-12.  Consequently, the 
veteran's claim for an effective date earlier than May 26, 
1998 for the grant of the 60 percent rating for the 
service-connected residuals of a low back injury, to include 
status post laminectomy at L4-L5 and L5-S1 with associated 
thoracic spine pain, and for a total disability rating based 
on individual unemployability cannot be awarded.  




ORDER

An effective date earlier than May 26, 1998 for the grant of 
a 60 percent disability rating for the service-connected 
residuals of a low back injury, to include status post 
laminectomy at L4-L5 and L5-S1 with associated thoracic spine 
pain, is denied.  

An effective date earlier than May 26, 1998 for the grant of 
a total disability rating based on individual unemployability 
is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



